[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              January 3, 2006
                             No. 05-13273                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

               D. C. Docket No. 05-00570-CV-ORL-18-KRS

THOMAS GEORGE HYLAND,


                                                           Plaintiff-Appellant,

                                  versus

JACK PARKER,
Sheriff, Brevard County,
LISA S. PATRICK,
Major,
PATRICIA TIPTON,
Sergeant,
CHARMAINE C. REPASS,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________
                            (January 3, 2006)
Before TJOFLAT, BIRCH and CARNES, Circuit Judges.

PER CURIAM:

      Thomas George Hyland appeals the district court’s sua sponte dismissal of

his in forma pauperis (“IFP”) and pro se 42 U.S.C. § 1983 complaint alleging the

violation of his constitutional right of access to courts. After Hyland had amended

his complaint, but before the defendants had been served, the district court sua

sponte dismissed Hyland’s amended complaint as frivolous under both 28 U.S.C.

§§ 1915A(b) and 1915(e). Finding that the district court’s decision to dismiss the

complaint was erroneous and an abuse of discretion, we VACATE and REMAND

for further proceedings consistent with this opinion.

                                I. BACKGROUND

      On 18 April 2005, Hyland submitted his initial civil rights complaint to the

United States District Court for the Middle District of Florida, along with a request

for leave to proceed in forma pauperis (“IFP”). He named four officials as

defendants: Sheriff Jack Parker, Sheriff of Brevard County, Florida, who he

alleged ran the Brevard County Detention Center (“center”) and provided for and

approved the center’s policy and procedures; Major Lisa S. Patrick, who he alleged

was responsible for the day to day operations of the center, including the policies

and procedures of the Legal Materials Department (“legal department”); Sergeant



                                          2
Patricia Tipton, who he alleged was the supervisor of the legal department; and

Charmane C. Repass, who he alleged was the clerk of the legal department.

       Hyland alleged that he was transferred to the center on 20 March 2005. He

further alleged that, at that time, he was a pro se party in four different legal

actions: three civil suits before the United States District Court for the Southern

District of Florida, and one before the Florida Third District Court of Appeal. The

day after Hyland arrived at the center, he started working on these cases and began

making requests of the authorities there.

       In his complaint, Hyland stated that the center was denying him access to the

courts in four ways: (1) by refusing him pens, paper, and postage, which he needed

for change of address notices and appeals in the four lawsuits to which he was a

party; (2) by refusing to give him any legal research materials to work from on his

four pending cases; (3) by refusing to give him the addresses of the courts,

attorneys, and legal organizations necessary to participate in his pending cases; and

(4) by maintaining the legal department only as a “cite/demand” resource, instead

of as a law library.1

       After the center informed him that he had exhausted the process of

grievances and appeals, Hyland, in his initial district court complaint, described the


       1
         Hyland explained in his complaint that these “materials [were] only [made] available to
[him] strictly relating to [this] complaint presently.” R1-1 at 13.

                                               3
four cases, including their current status and necessary filings, and the resultant

injuries suffered by his lack of access to materials and research. Specifically, in

his first case, he expected an order on a defendant’s motion to dismiss, which he

would not receive if he could not change his address. Therefore, he would not be

able to go on to discovery or appeal regardless of the order’s content. In his

second case, he needed to be able to study the rules of appellate procedure in order

to file a brief with our circuit, and he faced forfeiture if he could not meet the

deadlines. In his third case, he needed to be able to communicate with the court

regarding a stipulated agreement, which he could not do without the requested

resources.

      Finally, Hyland alleged that, in his fourth case, before the Florida Third

District Court of Appeal, he had already missed his deadline to supplement his

initial brief with the transcripts of the hearing because he had not been allowed to

contact the court reporter to get the transcripts and he had not been allowed to

contact the court. He was also prevented from researching the law governing his

case. Further, he contended that the Attorney General of the State of Florida would

be sending him a copy of his response brief, but it would go to the wrong address

because he had not been allowed the necessary pens, paper, and postage to

communicate with the state.



                                            4
      Hyland explained that two of the federal cases were civil rights actions, and

all four were related to the appeal before the Florida court. Hyland sought

immediate injunctive relief in the form of an order that the defendants immediately

“supply [him] with his needs of pro se indigent legal supplies” and allow him to

work on his four cases with full access to the department’s resources, including

legal addresses. R1-1 at 19-20. He also sought monetary damages.

      On 25 April 2005, the district court denied one of Hyland’s motions, in

which he sought a temporary restraining order, explaining that Hyland had neither

complied with the applicable rules regarding such a filing, nor had he “convinced

the [c]ourt that there is a substantial likelihood that he will prevail on the merits” or

“that there exists a substantial threat that he will suffer irreparable injury.” R1-8 at

2. That same day, the district court entered an order stating that because Hyland

had “failed to set forth his claim adequately, he [would] be required to submit an

amended complaint.” R1-9 at 1. The order went on to describe how Hyland

should, among other things: (1) only name defendants who were responsible for

alleged constitutional violations; (2) state what rights had been violated and

support his claims with facts; (3) “describe how each named defendant [was]

involved in the alleged constitutional violation(s)”; (4) “show specifically how he

ha[d] been damaged”; (5) comply with 42 U.S.C. § 1997e(a) and (e) as to



                                            5
exhaustion of administrative remedies; and (6) “[m]ost importantly, if [he] intends

to allege a number of related claims, then he must set forth each claim in a separate

paragraph in the same complaint. However, if the claims are not related to the

same basic issue or incident, then each claim must be addressed in a separate

complaint.” Id. at 1-3. (emphasis in original).

       One day later, Hyland filed a motion to compel, asking the district court to

order the department to allow him access to a copy of the Local Rules for the

United States District Court for the Middle District of Florida. Hyland explained

that the district court had designated the present case a “Track One” case under

Local Rule 3.05 and notified him that he needed to comply with that rule. R1-11 at

1. He further explained that when he asked the department for a copy of the Local

Rules, Repass responded that they were unavailable. Hyland argued that Repass

could access the rules on Westlaw, and asserted that she knew that he required

access to the rule to comply with the court order. Thus, he asked the district court

to order the defendants to supply him with a copy of the Local Rules.

       The next day, the district court denied Hyland’s motion, explaining that “[a]t

this juncture of the proceedings, no [d]efendant has been served with process in

this case, and, since [p]laintiff will be filing an amended complaint . . . it is not

clear that the Brevard County Detention Center will be a party to this litigation.



                                            6
Thus, it would be inappropriate for the Court to grant the motion.” R1-12 at 1.

      On 4 May 2005, Hyland filed a pro se amended complaint. While Hyland

simply reproduced much of the peripheral matter from the original complaint, the

amended complaint did include some important changes. First, Hyland added a

few more words describing how the named defendants represented the chain of

authority over the legal department’s policies and procedures. Second, he reduced

the number of claims in his complaint from four to one, stating in full that:

      Defendants are violating plaintiff’s Constitutional Right of ‘Access to
      Courts’ under the Due Process Clause of the 5th Amendment to the
      U.S. Constitution; and the Due Process and Equal Protection
      guarantees of the 14th Amendment–Effectively Foreclosing
      Access–by and through completely denying him access to [the
      department] for pending actions and appeals in other Federal and
      Florida jurisdictions; (other than Brevard County) on which Plaintiff
      is Court Ordered pro se.

R1-14 at 8, A-1. This is essentially the second claim stated in his initial complaint.

      Hyland rewrote his statement of facts to include the facts relevant only to

this one issue. These facts were essentially the same as those related in the first

complaint, with a few changes. He alleged in the amended complaint that when he

made his request for research materials he “specifically designated that the

materials were for [his] civil rights actions in the Southern District and his direct

appeal in the [Florida Third District Court of Appeal].” R1-14 at 9a. Further,

Hyland stated that when Repass denied his first request for the materials she

                                           7
“grounded [the decision] on her ‘following policy and procedures set forth for [the

department].’” Id. at 9b. He alleged that when he filed a grievance on this issue he

stated “the specific case numbers that could be verified, and highlighted the fact

that he needed the requested legal reference materials as the cases had briefing

schedules, deadlines, and specific time frames he must meet.” Id. The statement

of facts concluded by describing how the center ultimately notified him that they

would not respond to any more grievances regarding the legal department.

      As to his injury, the most significant change in the amended complaint was

that Hyland only discussed three cases, failing to mention the case listed third in

his original complaint. Hyland alleged that the defendants’ actions had already

resulted in the dismissal of a civil rights case before our court because he had been

unable to do research to continue the action. Further, in another civil rights case

before the district court, he had not been able to participate in discovery or actively

prosecute the case. Finally, Hyland alleged that in his Florida state court direct

appeal, he had missed the deadline to supplement his initial brief because of the

defendants’ actions and would not be able to file a reply brief without doing further

research.

      As for relief, the amended complaint did not explicitly seek injunctive relief,

but rather an order that defendants “immediately recognize [Hyland’s] pro se



                                           8
ordered cases . . . and allow [him] full access to [the department] on these cases.”

Id. at 10. He also restated his request for monetary damages. Along with the

amended complaint, Hyland filed a motion for reconsideration of his previously

filed motions, including his request for leave to proceed IFP.

      On 10 May 2005, the district court entered an order denying reconsideration

of its earlier order and dismissing Hyland’s complaint as frivolous under 28 U.S.C.

§§ 1915A(b) and 1915(e). The court first found that Hyland’s complaint did not

involve a denial of either “an adequate law library or adequate legal assistance,”

but rather involved “a denial of access to the prison law library.” R1-15 at 2 n.1.

As a result, the court found that it had to “determine whether [Hyland] has alleged

an actual injury to court access.” Id. “For example, [Hyland] must provide

evidence ‘such as a denial or dismissal of a direct appeal, habeas petition, or civil

rights case that results from actions of prison officials.” Id. at 3. The court found

that Hyland had “alleged no specific facts sufficient to raise an arguable basis for a

finding that he has suffered such prejudice as a result of [d]efendants’ allegedly

improper conduct.” Id. Although the court suggested that a plaintiff’s allegations

of “dates missed, [an] inability to make timely filings, or [the] loss of a case which

could have been won” would be nonfrivolous, it apparently concluded that Hyland

had not made such allegations, because it found that his “allegations with regard to



                                           9
the denial of access to the courts [were] insufficient to withstand scrutiny under

[s]ections 1915A(b) and [1915(e)]. [Hyland] simply does not state a claim for

denial of access to the courts, and this case must be dismissed as frivolous.” Id.

      Also on 10 May 2005, Hyland filed a notice of change of address with the

court, stating that he had moved to the Central Florida Reception Center. On 17

May 2005, Hyland filed a second motion for reconsideration/rehearing, this time

regarding the May 10 dismissal. He responded to the court’s findings, arguing that

his complaint “does state thoroughly certain facts establishing specific prejudice.”

R1-17 at 2. He argued that the complaint showed an “absolute deprivation of

access to all legal materials (law library).” Id. He asserted that he demonstrated

actual harm by showing that his case on appeal to our circuit had been dismissed,

and that he had been unable to supplement an initial brief or file a reply brief in his

Florida direct appeal. He further argued that his case was not frivolous because

“[t]he defendants are not immune from suit, a legal interest–access to

Courts[–]certainly exists, [and] the facts alleged are clearly not baseless, fanciful,

or irrational in the least.” Id. at 3. On this basis, Hyland asked the court to

reconsider its dismissal of his complaint.

      On 19 May 2005, in an order with no memorandum, the district court denied

Hyland’s motion for reconsideration. On 9 June 2005, Hyland filed his notice of



                                             10
appeal as to the order of dismissal and the order denying reconsideration of the

May 10 dismissal. We subsequently entered an order finding that the appeal was

not frivolous and allowed Hyland to proceed.

                                   II. DISCUSSION

       We review a district court’s sua sponte dismissal of a claim as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i) for abuse of discretion. Bilal v. Driver, 251

F.3d 1346, 1349 (11th Cir. 2001). “[B]ecause district judges remain more familiar

with and are more experienced to recognize potentially frivolous claims . . . [a]

determination of frivolity is best left to the district court.” Id.

       We have not announced a standard of review for a district court’s sua sponte

dismissal of a claim as frivolous under 28 U.S.C. § 1915A(b)(1), the other

provision cited in the instant order. Other circuits are split on the issue. Compare

Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir. 2004) (applying de novo review),

with Martin v. Scott, 156 F.3d 578, 580 (5th Cir. 1998) (per curiam) (applying

abuse of discretion). The reasons underlying our standard of review for §

1915(e)(2)(B)(i) persuade us that abuse of discretion is the correct standard for §

1915A(b)(1) as well. See Bilal, 251 F.3d at 1349. Nevertheless, any uncertainty

is immaterial as Hyland succeeds under either the abuse of discretion standard or

de novo review.



                                            11
       Under 28 U.S.C. § 1915(e)(2), the district court must dismiss the complaint

of a plaintiff proceeding IFP if “the court determines that . . . (B) the action or

appeal–(i) is frivolous or malicious.” Similarly, under 28 U.S.C. § 1915A(b)(1),

the court must dismiss a prisoner’s complaint if it is “frivolous [or] malicious.”

       In defining frivolity, we have said that “[a] claim is frivolous if it is without

arguable merit either in law or fact.”    Bilal, 251 F.3d at 1349. We have also

stated that a case is frivolous when it appears that the plaintiff has little or no

chance of success, i.e., when the complaint on its face makes clearly baseless

allegations or relies on legal theories that are indisputably meritless. See Carroll v.

Gross, 984 F.2d 392, 393 (11th Cir. 1993) (per curiam) (citing Neitzke v.

Williams, 490 U.S. 319, 327 109 S. Ct. 1827, 1832 (1989); Denton v. Hernandez,

504 U.S. 25, 31-34, 112 S. Ct. 1728, 1733-34 (1992)). In this case, a

determination of frivolity turns on the law regarding Hyland’s constitutional right

to access to the courts.

       Prisoners have a right to access to the courts under the Fourteenth

Amendment. Wilson v. Blankenship, 163 F.3d 1284, 1290 (11th Cir. 1998) (citing

Bounds v. Smith, 430 U.S. 817, 828, 97 S. Ct. 1491, 1498 (1977)). To the extent

that prisoners have a right of access to a law library, this right is dependent on their

right to access to the courts. Id. (citing Lewis v. Casey, 518 U.S. 343, 349-351,



                                            12
116 S. Ct. 2174, 2179-80 (1996)). In this attenuated setting, prisoners must do

more than show interference with their right to a law library; they must also show

actual harm. Lewis, 518 U.S. at 351, 116 S. Ct. at 2180 (“[T]he inmate[s]

therefore must go one step further and demonstrate that the alleged shortcomings

in the library or legal assistance program hindered [their] efforts to pursue a legal

claim.”). Further, only specific types of legal claims are protected by this right,

namely, the nonfrivolous prosecution of either a direct appeal of a conviction, a

habeas petition, or a civil rights suit. Bass v. Singletary, 143 F.3d 1442, 1445

(11th Cir. 1998).

      A prisoner’s standing in these cases requires showing an actual injury to the

prosecution of one of these actions. Id. (citing Lewis, 518 U.S. at 349-350, 116 S.

Ct. at 2179). The Supreme Court has explained that “each element [of standing]

must be supported . . . with the manner and degree of evidence required at the

successive stages of the litigation. At the pleading stage, general factual

allegations of injury resulting from the defendant’s conduct may suffice, for on a

motion to dismiss we presume that general allegations embrace those specific facts

that are necessary to support the claim.” Lewis, 518 U.S. at 358, 116 S. Ct. at 2183

(quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S. Ct. 2130,

2136-37 (1992)).



                                          13
      We have, in contrasting a case analyzed sua sponte for frivolity with one

analyzed on summary judgment, explained that the plaintiff would survive the

frivolity analysis if his “allegation[s] sufficiently asserted” actual harm to a

qualified legal action. Bass, 143 F.3d at 1445. We explained that, in such a

situation, the district court could not dismiss an “access-to-courts claim based upon

a failure to allege actual injury.” Id. (citing Lewis, 518 U.S. at 352-57, 116 S. Ct.

at 2181-82). Nevertheless, we rejected claims of a violated right to access because,

on summary judgment, the plaintiffs had presented no evidence of any harm, and

had only made incomplete allegations. See id. at 1446.

      In his amended complaint, Hyland alleged that a federal civil rights action

that he was prosecuting had been dismissed on appeal and that he had missed a

deadline in his Florida direct criminal appeal due to the defendants’ refusal to

allow him access to necessary legal materials. Taking these allegations as true,

Hyland has demonstrated actual harm to a qualified legal action, and he should be

allowed the opportunity to present evidence. Moreover, Hyland’s claims do not

lack arguable merit, are not clearly baseless, do not rely on an indisputably

meritless legal theory, or otherwise suggest that he has little or no chance of

success. Thus, these allegations are sufficient to survive frivolity analysis under

sections 1915(e)(2)(B)(i) and 1915A(b)(1).



                                           14
                               III. CONCLUSION

      Upon careful review of the pleadings and district court orders and upon

consideration of Hyland’s brief, we find that the decision to dismiss Hyland’s

amended complaint as frivolous was erroneous and an abuse of discretion. For the

above reasons, we vacate the district court’s order and remand the matter for

further proceedings. Hyland’s objection to the district court’s denial of his motion

for reconsideration is therefore moot. VACATED AND REMANDED .




                                         15